        Case 1:20-cv-00781-RP-ML Document 54 Filed 12/02/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

NIKOLAS BRITTON,                                   §
                                                   §
               Plaintiff,                          §
                                                   §
v.                                                 §                   1:20-CV-781-RP
                                                   §
THE COMMISSIONER OF SOCIAL                         §
SECURITY,                                          §
                                                   §
               Defendant.                          §

                                              ORDER

       Before the Court is the report and recommendation from United States Magistrate Judge

Mark Lane, (Dkt. 47). In his report and recommendation, Judge Lane recommends that the Court

deny Plaintiff Nikolas Britton’s (“Britton”) Motion for Summary Judgment, (Dkt. 19), and deny

Britton’s Request for Entry of Default and Sum Certain Default Judgment, (Dkt. 46). (R. & R., Dkt.

47, at 8). Britton timely filed objections to the report and recommendation. (Objs., Dkt. 50).

       A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Britton timely objected to each portion of the report and recommendation,

the Court reviews the report and recommendation de novo. Having done so, the Court overrules

Britton’s objections and adopts the report and recommendation as its own order.




                                                  1
        Case 1:20-cv-00781-RP-ML Document 54 Filed 12/02/20 Page 2 of 2



       Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (Dkt. 47), is ADOPTED. IT IS THEREFORE ORDERED that

Britton’s Motion for Summary Judgment, (Dkt. 19), is DENIED WITHOUT PREJUDICE and

Britton’s Request for Entry of Default and Sum Certain Default Judgment, (Dkt. 46), is DENIED

WITHOUT PREJUDICE.

       SIGNED on December 2, 2020.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                              2
